Citation Nr: 0506953	
Decision Date: 03/10/05    Archive Date: 03/21/05	

DOCKET NO.  98-08 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness.   

3.  Entitlement to service connection for a right eye 
disorder. 

4.  Entitlement to an increased evaluation for 
conjunctivitis, with decreased visual acuity of the left eye, 
currently evaluated at 10 percent. 



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that denied the benefits sought on appeal.  The 
veteran, who had active service from April 1983 to 
April 1986, and from March 1991 to October 1991, appealed 
those decisions to the BVA, and the case was referred to the 
Board for appellate review.

A BVA decision dated in March 1999 granted service connection 
for a left eye disability and denied service connection for a 
right eye disorder.  Unbeknownst to the Board, the veteran 
had requested a hearing before the BVA.  Consequently, a 
September 1999 BVA decision vacated that portion of the 
March 1999 decision that denied service connection for a 
right eye disorder.  In April 2000, the Board returned the 
case to the RO for additional development, and the case was 
subsequently returned to the Board for further appellate 
review.  

In June 2003, the Board denied entitlement to a higher 
initial evaluation for ptosis of the left eye, and an 
effective date prior to February 16, 2001, for 30 percent 
evaluation for headaches.  The Board also remanded the issues 
set forth on the title page of this decision for additional 
development.  The case was subsequently returned to the 
Board.

The issue of entitlement to service connection for a right 
eye disorder will be addressed in the REMAND portion of the 
decision.  The Board will defer consideration of the issue of 
entitlement to an increased evaluation for conjunctivitis, 
with decreased visual acuity of the left eye, pending the 
development requested in connection with the claim for 
service connection for a right eye disorder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  A psychiatric disorder was not manifested during service, 
and any psychiatric disorder the veteran may currently have 
is not causally or etiologically related to service.  

3.  A chronic gastrointestinal disorder was not manifested 
during service, and any current gastrointestinal disorder is 
not causally or etiologically related to service, including 
service in the Persian Gulf during the Persian Gulf War. 


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service, nor is one proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2004).

2.  A gastrointestinal disorder, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active service, nor may one be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

Thus, first, the VA has a duty under the VCAA to notify a 
claimant and any representative of the information and 
evidence needed to substantiate a claim.  Collectively, the 
rating decisions, as well as the Statement of the Case and 
the Supplemental Statements of the Case issued in connection 
with the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  In addition, letters to the 
veteran dated in November 2001 and May 2002 specifically 
notified the veteran of the substance of the VCAA, including 
the evidence necessary to substantiate his claims, and the 
division of responsibilities between the veteran and the VA 
in obtaining that evidence.  Although these letter do not 
specifically contain the "fourth element," the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For example, the RO told 
him in the letters to identify his VA and non-VA medical 
providers and provide releases, as appropriate, and that he 
could obtain the medical evidence himself and submit it to 
VA.  He was also told to submit copies of his service medical 
records to VA if he had them in his possession.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

The Board notes that the November 2001 letter was provided to 
the veteran prior to the initial denial of service connection 
for psychiatric and gastrointestinal disorders as required by 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
service medical records from the veteran's first period of 
service are associated with the claims file.  The Board notes 
that while the National Personnel Records Center informed the 
VA in August 1996 that the veteran's service medical records 
were unavailable, the veteran submitted service medical 
records that were in his possession.  The Board notes that 
those records appear to original records and appear to be 
complete because they contain both an entrance and separation 
physical examinations and records dated between those two 
examinations.  The Board also observes that treatment records 
identified by the veteran are associated with the claims file 
and that the veteran was afforded VA examinations in 
connection with his claims.  

The Board acknowledges that one of the purposes of the 
June 2003 remand was to attempt to obtain service medical 
records from the veteran's period of Reserve service between 
March 1991 and October 1991.  The Board observes that the RO 
requested those records on three occasions by way of letters 
dated in November 2003, April 2004, and July 2004.  The Board 
further observes that the third request dated in July 2004 
was returned from the postal service as undeliverable.  The 
RO then made telephone contact with the 391st Military Police 
Battalion in August 2004, in an effort to obtain a phone 
number for the veteran's unit, and was informed that the 
veteran's Reserve unit was disbanded about 10 years ago, and 
the individual contacted was unsure whether the unit had been 
realigned or disbanded.  It thus appears to the Board that 
further service medical records, should they exist, are 
unavailable.  However, as will be further explained below, 
the Board believes that the medical records dated after the 
veteran's separation from service are sufficient to resolve 
the veteran's claims for service connection for psychiatric 
and gastrointestinal disorders, and therefore obtaining 
service medical records from the veteran's second period of 
service is not crucial to the resolution of these claims.

Consequently, under the facts and circumstances of this case, 
the Board believes that all relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained.  Therefore, the Board will proceed with a decision 
on the veteran's claims for service connection for 
psychiatric and gastrointestinal disorders. 

The veteran essentially contends that he has psychiatric and 
gastrointestinal disorders that are either related to service 
or to a service-connected disability.  In the veteran's 
initial January 2001 claim for service connection he 
requested service connection for chronic undiagnosed stomach 
pain and reported that he had been seeking treatment for over 
a year at Florence Medical Arts.  The veteran also requested 
service connection for a psychiatric condition and indicated 
that treatment had been provided by the VA Medical Center 
(VAMC) in Cincinnati.  In a statement from the veteran dated 
in June 2002, the veteran amplified his contentions and 
reported that he had had his gallbladder removed about five 
years ago and had kidney stones since then.  He stated that 
he could not eat without having to go to the bathroom a few 
minutes afterwards and stated that he had not had a solid 
stool for years.  The veteran also stated that he had a 
nervous condition where his right hand shook uncontrollably 
and that the condition was getting worse.  He stated that he 
used to be able to control it, but any more, it controlled 
him and made him very self-conscious.  He stated that his 
mood swings were getting more and more unstable and hard to 
control.  

In the veteran's Notice of Disagreement, he stated that he 
had had problems with his stomach for years and that it began 
with diarrhea that developed while in the Gulf War.  He 
stated that he was seen and treated on more than one occasion 
while stationed there.  He indicated that he had been treated 
by his own physician for chronic cholecystitis, ulcer 
disease, gastritis, irritable bowel syndrome, and 
gastrointestinal enteritis.  With respect to his claim for 
service connection for a psychiatric disorder, the veteran 
stated that his depression came from wondering whether he was 
going to go blind as a result of his service-connected 
disability.  In the veteran's Substantive Appeal the veteran 
included problems with his stomach, headaches, as well as his 
vision loss weighing on his mind.  

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for certain chronic 
diseases, such as a peptic ulcer and calculi of the 
gallbladder, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, to prove service 
connection the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between any current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

With respect to veterans who served in the Southwest Asia 
Theater of Operations during the Persian Gulf War, on 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans Benefit Act," which was Title I of the "Veterans 
Benefit Improvement Act of 1994," Pub. L. No. 103-446.  That 
Act, in part, added a new § 1117 to Title 38 United States 
Code.  Section 1117 authorized the VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
of Veterans Affairs was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.  

In February 1995, the VA implemented the Persian Gulf War 
Veterans Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad, but not 
exclusive list of signs and symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 
38 C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations for chronic 
disability was two years after the date on which he or she 
last performed active service in the Southwest Asia Theater 
of Operations during the Gulf War.  In April 1997, the VA 
published an interim rule that extended the presumptive 
period to December 31, 2001.  In November 2001, the VA 
expanded the presumptive period from December 2001 to 
December 2006.  

On December 27, 2001, the "Veterans Education and Benefit 
Expansion Act of 2001" was enacted.  This liberalizing 
legislation amended various provisions of 38 U.S.C.A. §§ 1117 
and 1118, including a complete revision of § 1117(a), which 
now provides that the Secretary may pay compensation under 
this subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-- (A) during service 
on active duty in the Armed Forces in the Southwest Asia 
Theater of Operations during the Persian Gulf War; or (B) to 
a degree of 10 percent or more during the presumptive period 
prescribed under subsection (b).  For purposes of this 
subsection, the term "qualifying chronic disability" means a 
chronic disability resulting from any of the following (or 
any combination of the following):  (A) An undiagnosed 
illness; (B) a medically unexplained chronic multisystem 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (C) any diagnosed illness that the 
Secretary determines in regulations prescribed warrants a 
presumption of service connection.  

In addition to the complete revision of § 1117(a), a new 
subsection (g) was added to § 1117.  That subsection provided 
that the purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisystem illness include:  (1) Fatigue, (2) unexplained 
rashes or other dermatological signs or symptoms, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurological 
signs and symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the upper or lower 
respiratory system (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) cardiovascular signs 
or symptoms (12) abnormal weight loss and (13) menstrual 
disorders.

Turning now to the specific disorders for which the veteran 
seek service connection and addressing the claim for service 
connection for a psychiatric disorder first, the Board notes 
that available service medical records contain no evidence of 
complaints, treatment or diagnosis of any psychiatric 
disorder.  Indeed, the veteran has neither contended nor 
reported that he received any psychiatric treatment during 
either of his periods of service.  As such, the veteran's 
available service medical records from his first period of 
service, and any unavailable service medical records from his 
second period of service do not, and could not aid in 
establishing service connection for psychiatric disorder.  
The Board would also note that at the time of a 
September 1996 VA general medical examination, the examiner 
stated that there did not appear to be any abnormalities from 
the standpoint of psychiatric or personality difficulty, and 
no psychiatric diagnosis was recorded following that 
examination.  

The evidence for consideration, both VA and private, does 
contain psychiatric diagnoses, for example, VA outpatient 
treatment records dated in January 2000 contain assessments 
of questionable post-traumatic stress disorder 
(PTSD)/depression, and a depressive disorder, not otherwise 
specified and nicotine dependence, and a private medical 
record dated in January 2002 contains an assessment of 
anxiety and depression.  However, none of these medical 
records contain any opinion as to the etiology of the 
diagnosed disorders, and more specifically, an opinion as to 
whether any currently diagnosed psychiatric disorder is 
related to service.  

In an effort to determine whether the veteran had a currently 
diagnosed psychiatric disorder that was related to service, 
the Board returned the case to the RO in June 2003 to afford 
the veteran a psychiatric examination.  A report of that 
examination dated in June 2004 reflects that the veteran's 
claims file was reviewed and reference was made to the 
records pertaining to psychiatric treatment.  It was noted 
that the veteran was not currently receiving psychiatric 
treatment, including medication.  Following a review of all 
available records and the psychiatric examination of the 
veteran, the examiner concluded that the veteran had no 
active psychiatric diagnosis.  The examiner explained that 
the veteran did not present symptoms consistent with a mood 
disorder or anxiety disorder, including PTSD.  The examiner 
acknowledged certain areas of concern, for example 
irritability, restlessness regarding sleep and feelings of 
always being on guard, the examiner specifically stated that 
the veteran did not present a constellation of symptoms which 
would merit an Axis I diagnosis at this time.  It was also 
indicated that the veteran did not endorse any psychotic 
features.  While the veteran had referred to difficulty with 
his left eye and headaches during the examination, the 
examiner did not identify any psychiatric disorder that was 
causally or etiologically related to a service-connected 
disability given the lack of any psychiatric diagnosis 
following the examination.  

In view of a lack of a current psychiatric diagnosis, the 
Board concludes that service connection for a psychiatric 
disorder is not warranted.  While the Board does acknowledge 
that treatment records do reflect psychiatric assessments, 
none of those records contain any opinion that relates those 
diagnoses to either service or to a service-connected 
disability.  While the veteran may believe that he has a 
current psychiatric disorder that is either related to 
service or to a service-connected disability, as a layman, he 
does not have the requisite training or expertise to offer an 
opinion that requires medical expertise, such as the 
diagnosis of a disorder or an opinion as to the etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, service connection for a psychiatric 
disorder is not warranted.  

As for the veteran's claim for service connection for a 
gastrointestinal disorder, to include as being due to an 
undiagnosed illness, the Board acknowledges the veteran's 
recent contention first contained in his Notice of 
Disagreement that he had experienced diarrhea while in the 
Gulf War and was seen and treated for that symptomatology on 
more than one occasion during his second period of service.  
Service medical records from the veteran's first period of 
service do show that he was seen with complaints of diarrhea 
associated with a viral syndrome, but no chronic 
gastrointestinal disorder was shown during that period of 
service.  And while service medical records from the 
veteran's second period of service would be useful in 
substantiating the veteran's contention that he developed 
diarrhea during his second period of service that persisted 
following his separation from service, the Board finds that 
other medical evidence of record does not support the 
veteran's contentions. 

In this regard, when the veteran initially filed a claim for 
service connection for chronic undiagnosed stomach pain, he 
reported that he had been receiving treatment for over a year 
at a private medical facility, specifically, Florence Medical 
Arts.  In addition, in a statement dated in June 2002, the 
veteran's statement was to the effect that he began 
experiencing bowel abnormalities, including loose stools, 
following the removal of his gallbladder about five years 
prior to the date of that statement.  It was not until after 
the veteran was notified of the June 2002 rating decision 
which denied service connection for chronic undiagnosed 
stomach pain that he related that he had been treated for 
diarrhea during the Gulf War.  However, at no point prior to 
his August 2002 Notice of Disagreement did he ever report 
experiencing gastrointestinal symptomatology during service.  
For example, at the time of a September 1996 VA general 
medical examination the veteran related no pertinent 
complaints and examination of the digestive system was 
normal.  

Private medical records dated between 1995 and 2000 do show 
the veteran was seen with pertinent complaints, but none of 
those records contain any indication that the veteran had 
experienced chronic symptomatology including diarrhea since 
his service in 1991.  Those private medical records include a 
record dated in February 1996 which show the veteran was seen 
with complaints of stomach cramps and contains a notation of 
"PUD" [peptic ulcer disease].  Records dated in March 1996 
show that the veteran was seen in an emergency room after he 
had passed out.  A history of ulcers was noted and that bowel 
movements contained blood and that the veteran had vomited 
blood.  Nevertheless, despite the notations of peptic ulcer 
disease, the Board observes that an upper gastrointestinal 
series performed in March 1996 disclosed an impression of a 
normal gastrointestinal study showing no abnormality.  

While the veteran has contended, and the record shows that 
his private physicians have treated and diagnosed him as 
having chronic cholecystitis, ulcer disease, gastritis, 
irritable bowel syndrome and gastroenteritis, none of these 
records contained any opinion or suggestion that those 
diagnoses were in any related to service, including 
complaints of diarrhea reportedly treated during service.  As 
with the claim for service connection for a psychiatric 
disorder, the Board returned the case to the RO to afford the 
veteran a VA examination in order to obtain an opinion as to 
the etiology of any currently diagnosed gastrointestinal 
disorder.

The June 2004 report of that examination indicates that the 
veteran's claims file was provided to the examiner and 
reviewed in its entirety for the evaluation.  Reference was 
made to specific pertinent medical records.  In reviewing the 
veteran's medical history, the veteran stated that prior to 
his cholecystectomy, he had normal bowel movements and that 
at approximately one year after his surgery he started 
noticing that eating greasy foods would result in watery 
stools.  A lengthy discussion and description of the 
veteran's bowel movements followed and a dietary history was 
obtained from the veteran.  It was noted that the veteran 
stated that he did not eat vegetables or fruits and did not 
eat fiber or take fiber supplements.  The examination report 
indicates that a stool sample was requested for the veteran 
but that he did not submit a stool specimen for analysis.  
Following the examination, and review of the claims file the 
diagnoses were altered stool consistency secondary to dietary 
indiscretion and chronic cholecystitis/cholelithiasis, status 
post cholecystectomy in 1995.  Following the diagnosis, the 
examiner stated that it was his opinion that the veteran's 
current digestive complaints of poorly formed bowel movements 
was not caused by, or the result of his military service, to 
include that it was not causally or etiologically related to 
an undiagnosed illness.  It was noted that the veteran's 
current complaints began after the cholecystectomy and were 
not present before the surgery.  It was concluded that the 
veteran's dietary habits were of a volitional act which 
resulted in his altered bowel function.

Based on this record, the Board finds that there is no basis 
for granting service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness.  While 
the veteran was clearly seen for treatment of 
gastrointestinal symptomatology, this symptomatology clearly 
began years following his separation from service in 1991.  
The veteran has submitted no medical opinion that any 
currently diagnosed gastrointestinal disorder, or any 
previously diagnosed gastrointestinal disorder, was in any 
way related to his period of service, including his service 
during the Persian Gulf War in the Southwest Asia Theater of 
Operations.  The Board would note that to the extent that 
certain disorders, such as peptic ulcer disease or 
gastroenteritis represented diagnosed disorders, they could 
not be construed as an undiagnosed illness.  In the absence 
of some medical evidence which relates a currently diagnosed 
disorder, or gastrointestinal symptomatology, to service, the 
Board concludes that service connection is not warranted.

In reaching these decisions, the Board is cognizant of the 
"benefit of the doubt" rule.  However, the Board finds that 
the weight of the evidence is against the veteran's claims 
for service connection, and as such, this case does not 
present an approximate balance of positive and negative 
evidence for application of the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a gastrointestinal disorder, to 
include as due to an undiagnosed illness, is denied.


REMAND

With respect to the veteran's claim for service connection 
for a right eye disorder, the Board finds that additional 
development is necessary prior to final appellate review.  In 
this regard, the Board returned the case to the RO in 
June 2003, to afford the veteran an examination of his right 
eye to ascertain the nature and etiology of any disorder that 
may be present.  While the veteran was afforded a VA 
examination of his eyes in June 2004, the examiner did not 
provide the opinion sought by the Board.  As such, the Board 
believes that the case must be returned to the RO to obtain 
the opinion sought by the Board.  

Since the claim for an increased evaluation for the veteran's 
service-connected left eye disability is intertwined with the 
claim for service connection for a right eye disorder for 
evaluation purposes, the Board will defer consideration of 
the issue of entitlement to an increased evaluation for 
conjunctivitis, with decreased visual acuity of the left eye, 
pending the development requested in connection with the 
claim for service connection for a right eye disorder.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The veteran should be afforded an 
examination of his right eye to ascertain 
the nature and etiology of any disorder 
that may be present.  (However, in the 
alternative, if the examiner who 
performed the June 2004 VA examination is 
available, the veteran's claims file 
should be referred to that examiner for 
additional comments and an opinion.)  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly, service 
medical records and medical records 
pertaining to the veteran's left eye, and 
offer comments and an opinion as to 
whether any currently diagnosed right eye 
disorder is causally or etiologically 
related to the veteran's 
service-connected left eye disabilities, 
or chronically worsened by the left eye 
disabilities, including additional use of 
the right eye necessitated by the 
service-connected left eye disability.  A 
clear rationale for all opinions would be 
helpful, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records and the veteran's 
claims file or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statements of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable, or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


